IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-11023
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SAMUEL VALENZUELA RAMIREZ,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 4:90-CR-056
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Samuel Ramirez, #20163-077, appeals the denial of his § 2255

motion based on the district court's factual finding that Ramirez

did not request his attorney to file a direct criminal appeal.

Although Ramirez and his attorney, Daniel Hurley, presented

conflicting evidence, the factfinder's choice between these two

conflicting accounts cannot be clearly erroneous.      See Anderson

v. City of Bessemer City, 470 U.S. 564, 573-74 (1985).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
            No.
            -2-

AFFIRMED.